DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 42-47, 51, 52, 55, 56, and 58-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt (US 5,527,353, of record) and further in view of Burnside (US 6,626,939, of record) and Della Corna (US 4,955,899, of record). 
Schmitt teaches an assembly including a textile substrate 2 (first tubular, textile layer), an expanded PTFE (ePTFE) layer or lining 4 (second tubular layer), and an adhesive disposed therebetween (Figure 1, Column 4, Lines 55+, and Column 5, Lines 64+), wherein (a) said first layer can be made by knitting (Column 2, Lines 65+) and (b) said first layer is formed of polyester (Column 5, Lines 50+). 
Schmitt, though, is completely silent with respect to the type of adhesive. However, the claimed adhesive (CorethaneTM - aromatic polycarbonate urethane as a reaction product of a nd paragraph of the response filed on December 7, 2021 confirm that CorethaneTM is in fact an aromatic polycarbonate urethane as required by the claims.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of adhesives that are commonly used in the manufacture of stent-graft assemblies, including CorethaneTM, as they represent adhesives that provide a suitable engagement between adjacent layers.  It is particularly noted that such an adhesive is described as having applicability with ePTFE layers (Column 11, Lines 1-8).           
	Additionally, given the use of CorethaneTM, it reasons that the modified assembly of Schmitt would be expected to demonstrate the claimed characteristics/properties (in terms of sealing).
	It is further noted that ePTFE is defined by nodes and fibrils (inherent structure to ePTFE) and the adhesive layer of Schmitt in view of Burnside (adhesive is disclosed as being sprayed) would be expected to be disposed with said pores.
	Also, regarding claims 42 and 58, the language “so that when a suture hole or a needle hole is formed through the implantable structure the elastomeric bonding agent is disposed to seal at least that portion of the suture hole or the needle hole formed in the elastomeric bonding agent and the second layer so that the implantable structure is self-sealing” fails to structurally distinguish the claimed structure from that of the prior art references (structure of 
	Lastly, with respect to claim 42, Schmitt is silent with respect to a compression step.
	Della Corna, on the other hand, is directed to a similar vascular graft assembly and teaches that it is desired to longitudinally compress an ePTFE tube in order to impart longitudinal compliance (Column 1, Lines 19-26 and Column 2, Lines 39-44).  More particularly, Della Corna teaches that there are several instances in which it is desired for an EPTFE tube to longitudinally stretch and such does not occur when an ePTFE tube, which is not very elastic, is not longitudinally compressed (Column 1, Line 42-Column 2, Line 38).  Della Corna specifically describes compression amounts that are substantially encompassed by the broad range of the claimed invention (Column 6, Lines 15-25).  As such, one having ordinary skill in the art at the time of the invention would have been amply motivated to longitudinally compress the ePTFE tube of Schmitt.  
	Regarding claim 45, the modified assembly of Schmitt can be viewed as a “vascular patch”.
	As to claim 47, second layer 4 is inside first layer 2 and is “adapted for contacting blood”.
	With respect to claims 55 and 59, the adhesive taught by Burnside is identical to that required by the claimed invention and as such, would be expected to demonstrate the claimed properties. 
	Regarding claims 58-60, Schmitt substantially teaches the claimed method. The reference, however, is silent with respect to the use of heat and pressure to form an integrated .
5.	Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Burnside, and Della Corna as applied in claim 42 above and further in view of Tresconv (US 5,607,464, of record).	
As set forth above, Schmitt substantially teaches the claimed graft construction. The reference, however, is silent with respect to the inclusion of a plurality of longitudinally spaced crimps. Trescony, on the other hand, is similarly directed to a graft assembly in which a plurality of longitudinally spaced crimps are included in order to provide increased kink resistance (Column 4, Lines 33-49). It is well known that high kink resistance is desirable in graft assemblies and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to incorporate longitudinally spaced crimps in the graft of Schmitt.
6.	Claims 49, 50, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Burnside, and Della Corna as applied claim 42 above and further in view of Medell (US 3,479,670, of record) and/or McIntyre (US 5,976,192, of record).
Schmitt teaches the claimed composite structure as detailed above. In this instance, though, the vascular graft of Schmitt does not include an external support coil (support member). However, such external supports are extensively used in the manufacture of similar graft assemblies, as shown for example by McIntyre (Figure 2 and Column 6, Lines 25-32) and .
7.	Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmitt, Burnside, and Della Corna as applied in claim 42 above and further in view of Thompson (US 5,758,562, of record).
Schmitt is directed to a vascular prostheses including a first textile layer 2 (e.g. polyester) and a second layer 4 formed of ePTFE and an adhesive disposed therebetween.  Schmitt, however, is silent with respect to the inclusion of anti-thrombogenic agents.
In any event, it is extremely well known and conventional to includes such agents in similar implantable devices (prostheses) in order to reduce thrombogenicity (development of clots), as shown for example by Thompson (Column 13, Lines 4-16).  One of ordinary skill in the art at the time of the invention would have found it obvious to include said agent in the prostheses of Schmitt for the benefits detailed above.         
8.	Claims 42-47, 52-54, and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chouinard and further in view of Burnside and Della Corna.
Chouinard teaches a medical assembly comprising a stent 22 formed of PET (claimed first layer of textile material). The reference further teaches the inclusion of a membrane 30 on the inside or outside of said stent (Column 9, Lines 65+), wherein said membrane can be formed with ePTFE (Column 9, Lines 6+) and said membrane can be adhesively attached to said 
However, the claimed adhesive (CorethaneTM - aromatic polycarbonate urethane as a reaction product of a macroglycol (polyhexamethylene carbonate diol), a diisocyanate (methylene bisphenyl diisocyanate), and a chain extender (1,4 butane diol)) represents a known adhesive used in the medical industry (e.g. stent-graft assembly), as shown for example by Burnside (Column 12, Lines 15+).  Paragraph 32 in Applicant’s original specification and Page 12, 2nd paragraph of the response filed on December 7, 2021 confirm that CorethaneTM is in fact an aromatic polycarbonate urethane as required by the claims.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of adhesives that are commonly used in the manufacture of stent-graft assemblies, including CorethaneTM, as they represent adhesives that provide a suitable engagement between adjacent layers.  It is particularly noted that such an adhesive is described as having applicability with ePTFE layers (Column 11, Lines 1-8).          
Also, regarding claims 42 and 56, the language “so that when a suture hole or a needle hole is formed through the implantable structure the elastomeric bonding agent is disposed to seal at least that portion of the suture hole or the needle hole formed in the elastomeric bonding agent and the second layer so that the implantable structure is self-sealing” fails to structurally distinguish the claimed structure from that of the prior art references (structure of references would be expected to behave in a manner consistent with that detailed by the claim).

Della Corna, on the other hand, is directed to a similar vascular graft assembly and teaches that it is desired to longitudinally compress an ePTFE tube in order to impart longitudinal compliance (Column 1, Lines 19-26 and Column 2, Lines 39-44). More particularly, Della Corma teaches that there are several instances in which it is desired for an ePTFE tube to longitudinally stretch and such does not occur when an ePTFE tube, which is not very elastic, is not longitudinally compressed (Column 1, Line 42 - Column 2, Line 38). Della Corna specifically describes compression amounts that are substantially encompassed by the broad range of the claimed invention (Column 6, Lines 15-25).  As such, one having ordinary skill in the art at the time of the invention would have been amply motivated to longitudinally compress the ePTFE tube of Chouinard.  
Regarding claim 43, stent layer 22 comprises a braided configuration (Column 8, Lines 10+).
As to claim 47, Chouinard teaches a wide variety of arrangements (Column 3, Lines 45-60).
With respect to claims 53 and 54, the assembly of Chouinard further includes a graft layer 26 formed with ePTFE (Column 9, Lines 3+).
As to claims 58 and 60, Chouinard recognizes the use of heat and pressure (thermal and pressure bonding) (Column 10, Lines 1-2).


Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 42-56 and 58-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is further noted that Applicant states that “the structures disclosed by Schmitt and Chouinard constitute merely hypothetical embodiments with respect to bonding with adhesive and, therefore cannot support an inherency inference with respect to self-sealing properties”.  As detailed above, though, Burnside recognizes the known use of CorethaneTM in similar graft assemblies comprising ePTFE layers.  One of ordinary skill in the art at the time of the invention would have found it obvious to use such an adhesive in the assemblies of Schmitt or Chouinard as it represents a known adhesive that provides a suitable connection between layers of stent-graft assemblies.  Furthermore, when including such an adhesive in the assemblies of Schmitt or Chouinard, the claimed self-sealing properties would in fact be expected to be present (naturally flows from the use of a specific adhesive with the layers of Schmitt or Chouinard).  Again, there is no evidence that additional factors contribute to the claimed self-sealing properties.
	Applicant similarly contends that the references do not teach or suggest that an elastomeric bonding agent would sufficiently fill pores of the microstructure and/or accumulate sufficiently at the surface of the ePTFE and/or sufficiently interact with the longitudinally compressed ePTFE to provide an implantable structure with a self-sealing property.  Based on the node and fibril structure of ePTFE and the use of CorethaneTM, it reasons that the 
	Applicant argues that the temperature range in which to effect reflow of the aromatic polycarbonate urethane adhesive into the pores of the ePTFE is 180-220 degrees Celsius (Paragraph 64).  First, the method of Burnside preferably places a composite assembly in an oven at 165 degrees Celsius for 20 minutes to form an integrated assembly (Column 12, Lines 34+).  Second, Applicant’s original disclosure simply states that “the assembly of the composite graft within the elastic tubing is placed in an oven and heated in a range of 180-220 degrees Celsius for approximately 5-30 layers to bond the layers together”.  This disclosure fails to state that reflow only occurs at certain temperatures- it simply states what the preferred conditions are in the disclosed method.  One of ordinary skill in the art at the time of the invention would have expected at least some reflow to be present in the method of Burnside and such would result in filling the pores of an adjacent ePTFE layer.
Applicant contends that a loose knit polyester vascular graft, which does not include a compressed inner ePTFE tube with coiled fibrils and an elastomeric aromatic polycarbonate urethane adhesive, would not be expected to have good hemostasis properties or to improve the hemostasis properties of a non-compressed ePTFE vascular graft.  As detailed above, Della Corna specifically motivates one having ordinary skill in the art to longitudinally compress an ePTFE tube in order to impart longitudinal compliance.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Lastly, the Exhibits have been addressed in previous communications (e.g. Non Final Rejection mailed on November 18, 2020 and Final Rejection mailed on June 8, 2021).    
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 29, 2021